                 Case 20-22370-LMI          Doc 22      Filed 12/16/20       Page 1 of 2



                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       www.flsb.uscourts.gov
In re:
MIRIAM M. HERNANDEZ VERDECIA ,                                  Case No: 20-22370-LMI
                                                                Chapter 7

                 Debtors           /

                            MOTION TO REINSTATE CHAPTER 7 CASE


        COME NOW, the Debtor, Miriam M Hernandez Verdecia, by and through their undersigned

        counsel and moves this Honorable Court for an Order Reinstating Case and as grounds therefore

        would show:

1.      On November 11,2020, the instant case was filed as a chapter 7 bankruptcy.

2.      On December 11,2020 this case was dismissed.

3.      Due to a technical error that occurred during the uploading of the payment advices.

4.      The required documents are being filed simultaneously with this Motion.

5.      The Debtors case was filed in good faith and the Debtors will be unjustly prejudiced if not

permitted to reinstate the case.

        WHEREFORE, the Debtors pray this Court grant an Order Reinstating Dismissal and reinstating

this case.
         I HEREBY CERTIFY, that a true and correct copy of the foregoing was sent on 15th day of

December, 2020 via ecf to Soneet Kapila, Trustee and regular mail to all parties on the service list.



                                                  Respectfully Submitted:


                                         ROBERT SANCHEZ, P.A.
                                         Attorney for Debtor
                                         355 West 49th Street
                                         Hialeah, FL 33010
                                         Tel. 305-374-1234

                                         By:/s/ Robert Sanchez_____________
                                           Robert Sanchez, Esq., FBN#0442161
       Case 20-22370-LMI          Doc 22   Filed 12/16/20   Page 2 of 2




Bank of America
PO Box 851001
Dallas, TX 75285-1001

Capital One
PO Box 60599
City of Industry, CA 91716-0599

El Dorado Furniture
PO Box 659622
San Antonio, TX 78265-9622

Macy's
PO Box 8218
Mason, OH 45040-8218

Miami-Dade Tax Collector
200 NW 2nd Avenue
Miami, FL 33128

Planet Home Lending, LLC
PO Box 69197
Baltimore, MD 21264-9197

Sears
PO Box 9001055
Louisville, KY 40290-1055

Southeast Toyota Finance
PO Box 70832
Charlotte, NC 28272-0832

Southeast Toyota Finance
PO Box 70832
Charlotte, NC 28272-0832
